DETAILED ACTION
Response to Amendment
In view of the amendments to claims 1-3 and 6-7, the 35 U.S.C. 112, second paragraph rejections directed to the claims are withdrawn. New rejections directed to the claims are set forth below and were necessitated by these amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0111254 (Wittebrood), as evidenced by O'Brien, Annette Sinnes, Kathy. (2015). Welding Handbook, Volume 5 - Materials and Applications, Part 2 (9th Edition). Chapter 1, Pages 1-70, American Welding Society (AWS) (cited herein as The Welding Handbook).
In regard to independent claim 1 and dependent claim 2-3, and 6, Wittebrood is directed to a brazing sheet material for CAB brazing without applying flux. (Abstract) The brazing sheet material comprises an aluminum core alloy layer having a first brazing clad layer material on one or both sides of said aluminum core layer and at least one second brazing clad layer material positioned between the aluminum core alloy layer and the first braze clad layer material. (¶20) For ease of reference and clarity, the structure is reproduced in a figure below. 

First Brazing Clad Layer
Second Brazing Clad Layer
Core



The first Al-Si alloy brazing clad layer comprises at least silicon in the range of 2.0 to 14% and has magnesium, if present, of less than 0.4%. (¶28) The second Al-Si alloy brazing comprises silicon in a range of 5 to 20% and magnesium in a range of 0.01 to about 3%. (¶32) In an embodiment each of the Al—Si alloy brazing clad material layers may further contains one or more elements selected from the group consisting of about 0.1% to 8% of Zn, about 0.01% to 1% of In, about 0.01% to 1% of Sn, and about 0.01% to 1% of Ge. (¶41) 
In certain embodiments, the first and second Al-Si alloy brazing clad layers may have significant differences in the silicon content therein, which is of assistance in the quality control of the clad liner thickness. (¶30) A lower Si content in the outer clad layer of the brazing sheet material results in a lower die wear when shaping the brazing sheet material, for example by means of bending or folding. (¶30) In such an embodiment, the first brazing clad layer would correspond to the claimed 4xxx-aluminum alloy layer and the second brazing clad layer would correspond to the claimed first aluminum alloy layer. The silicon concentrations serve to impact the melting point of the alloy. This is shown by The Welding Handbook, which sets forth that the addition of silicon to aluminum reduces the melting temperature and improves fluidity. (See 4xxx Series, Silicon, Page 5) Therefore, a lower silicon content would be expected to lead to a higher melting point. 
In other embodiments, the sum of the silicon contents of both of the Al-Si alloy brazing material layers is in a range of 6 to 12.5%, and preferably in a range of 6 to 11%. (¶35) The first Al-Si alloy brazing clad material preferably has silicon in a range of 4 to 14%. (¶31) The second 
The selection of these silicon values within the respective first and second Al-Si are merely selecting values from the ranges taught within Wittebrood and following the direction set forth within this reference. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. The amounts of silicon impact the melting point and solidus temperature. Since the products include ranges of silicon as taught within the instant application, it would likewise be expected to meet the solidus temperature range as set forth in claim 6. 

As to claim 4-5, in certain embodiments, when one side of the core alloy layer is clad with the two Al-Si alloys brazing clad material layers, on the other side of the core alloy layer an outerlayer can be applied. (¶45) The outerlyaer or outerliner would generally be of an alloy tailored to provide high corrosion resistance or even corrosion combined with erosion resistance in the environment to which that face of the brazing sheet material is exposed, for example as 

As to claims 8-9, preferably the core alloy layer is an aluminium alloy comprising, in wt. %: Mn: 0.5 to 2.0, Cu:  0 to 1.2, Fe:  0 to 1.0, Si: 0 to 1.0, Bi: 0 to 0.1, Ti: 0 to 0.1, Mg: 0 to 0.3, other elements and inevitable impurities, each <0.05, total <0.2, balance aluminium. (¶26-27) These ranges overlap the ranges taught within the claimed specification and as taught within the specification as having the claimed liquidus temperature. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784